Citation Nr: 1032746	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus 
(flat feet).

2.  Entitlement to a rating higher than 40 percent for bilateral 
hearing loss prior to February 23, 2009, and a rating higher than 
50 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2007 and April 2009 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  During the pendency of this appeal, in the April 
2009 decision, the RO increased the rating for the Veteran's 
bilateral hearing loss from 40 to 50 percent effective February 
23, 2009, so not retroactive to the date of receipt of his claim 
for a higher rating for this disability (he filed his increased-
rating claim in December 2006).  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  So the issue now concerns whether he was 
entitled to a rating higher than 40 percent for this disability 
prior to February 23, 2009, and whether he has been entitled to a 
rating higher than 50 percent since.  The Board is making these 
determinations in this decision.

Regrettably, however, the Board is remanding the remaining claim 
for service connection for bilateral pes planus to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

The Board has advanced this appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran filed a claim in December 2006 for a higher, 
i.e., increased rating for his bilateral hearing loss.

2.  The results of a March 2007 VA examination given in response 
to his claim show he had Level VII hearing impairment in his 
right ear and Level VIII hearing impairment in his left ear, 
whereas the results of his more recent VA examination on February 
23, 2009, show he has Level VIII hearing loss in both ears, so 
now bilaterally.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent for 
the bilateral hearing loss prior to February 23, 2009, or a 
rating higher than 50 percent since.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  Moreover, the 
Supreme Court indicated the Veteran, as the pleading party, not 
VA, has the burden of showing how a VCAA notice error (in timing 
or content) is prejudicial.



The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007, 
prior to initially adjudicating his claim in April 2007 for a 
rating higher than 40 percent for his bilateral hearing loss.  
The letter informed him of the evidence required to substantiate 
this claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter also complied with 
Dingess by discussing the disability rating and downstream 
effective date elements of this claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and VA treatment records and 
arranged for VA compensation examinations in March 2007 and 
February 2009 to assess and reassess the severity of his 
bilateral hearing loss.  Since there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
determining the severity of this condition, an additional 
examination is not necessary.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.  38 U.S.C.A. § 5103A.  

II.  Entitlement to a Rating Higher than 40 Percent for the 
Bilateral Hearing Loss prior to February 23, 2009, and a Rating 
Higher than 50 Percent Since

The Veteran is not appealing his initial rating assigned in a 
previous rating decision following the granting of service 
connection, so the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court has held that in determining the 
present level of disability for any increased-evaluation claim, 
the Board must consider whether to "stage" the rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed - so, here, 
since December 2005 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002 and Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

It is important for the Veteran to understand that the assignment 
of disability ratings for hearing impairment are derived by a 
mechanical - meaning nondiscretionary, application of the rating 
schedule to the numeric designations based on the examination 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  



Table VII (Percentage Evaluations for Hearing Impairment) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).  

VA regulation also provides that, in cases of exceptional 
patterns of hearing impairment, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 and 
4,000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide 
that, when the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

In response to his December 2006 claim for a higher rating for 
his bilateral hearing loss, the Veteran had a VA audiology 
examination in March 2007.  His puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
60
80
90
LEFT

35
60
85
100

The average puretone threshold was 66.25 decibels in the right 
ear and 70 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 48 
percent in the left ear.  

Applying the results of that March 2007 VA examination to Table 
VI yield values of Level VII hearing impairment for his right ear 
and Level VIII hearing impairment for his left ear.  Applying 
these values to Table VII indicates his bilateral hearing loss 
was at most 40-percent disabling.  

The Veteran more recently had another VA audiology examination on 
February 23, 2009.  His puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
60
85
90
LEFT

40
65
90
95

The average puretone threshold was 68.75 decibels in the right 
ear and 72.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the right 
ear and 52 percent in the left ear.  

Applying the results of that February 2009 VA examination to 
Table VI yield values of Level VIII hearing impairment for both 
ears, so bilaterally.  And applying these values to Table VII 
indicates his bilateral hearing loss had slightly worsened since 
his prior VA examination, as reflected in the RO's April 2009 
decision increasing his rating for this disability from 40 to 50 
percent as of the date of that more recent evaluation.  There is 
no additional evidence indicating his hearing loss has further 
increased in severity since that February 2009 VA examination.  
The fact that he received an increase in his rating, as of the 
date of that examination, is a staging of his rating of the type 
comtemplated by Hart.  The Board cannot further stage his rating, 
however, because his bilateral hearing loss has never been more 
than 50-percent disabling at any time since December 2005 (one 
year prior to filing his current claim).  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997) (discussing the three possible 
effective dates that may be assigned for a higher disability 
rating depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

The preponderance of the evidence, therefore, is against the 
Veteran's claim for a rating higher than 40 percent for his 
bilateral hearing loss prior to February 23, 2009, or a rating 
higher than 50 percent since, so the "benefit-of-the-doubt" rule 
is inapplicable, and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
bilateral hearing loss has markedly interfered with his 
employment, meaning above and beyond that contemplated by his 
schedular rating (now at the higher 50-percent level, up from the 
initial 40 percent).  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So extra-schedular consideration is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 40 percent for the bilateral 
hearing loss, prior to February 23, 2009, and a rating higher 
than 50 percent since is denied.


REMAND

The Veteran contends he has bilateral pes planus (flat feet) as a 
result of his military service.  

But a preliminary review of the record indicates the claim must 
be further developed before being decided on appeal.  And 
although the Board sincerely regrets the resultant additional 
delay, a remand is necessary to ensure procedural due process and 
so there is a complete record upon which to decide the claim 
so the Veteran is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).
To establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) and Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  A determination as to whether medical 
evidence is needed to demonstrate that a Veteran presently has 
the same condition he or she had in service or during a 
presumption period, or whether lay evidence will suffice, depends 
on the nature of the Veteran's present condition (e.g., whether 
the Veteran's present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 494-
97.  



Here, the only relevant medical evidence in the file concerning 
this claim for bilateral pes planus is the report of the 
Veteran's March 1957 military separation examination noting 
first-degree, bilateral pes planus.  Since that exit examination, 
there are no VA or private treatment records indicating any 
complaints, treatment or even a diagnosis of this condition.  It 
therefore first needs to be confirmed he has bilateral pes 
planus.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that he may be granted service connection even though 
the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining the Veteran on remand that he 
has bilateral pes planus, then a medical nexus opinion would be 
additionally needed to determine the etiology of this condition 
- and specifically insofar as whether it originated during his 
military service or is otherwise related to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to determine whether 
he has bilateral pes planus.  If he does, 
then a medical nexus opinion is needed 
concerning the etiology of this disorder, 
but especially the likelihood (very likely, 
as likely as not, or unlikely) it originated 
during his military service or is otherwise 
attributable to his military service.

To facilitate making these important 
determinations, it is imperative the 
designated VA examiner review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and other 
history.

The examination should include any diagnostic 
testing or evaluation deemed necessary.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  

Because the Veteran is competent even as a 
layman to report the onset of bilateral pes 
planus during service, as it comes to him 
through his senses, the examiner 
must specifically address the Veteran's 
report of any 


manifestation during his military service in 
determining whether any current disability 
may have originated in service.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of 
in-service injury and, instead, relied on the 
absence of evidence in the Veteran's service 
treatment records to provide a negative 
opinion).  

The term "as likely as not" (i.e., at least 
50 percent probability), however, does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claim for service 
connection for bilateral pes planus in light 
of the additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him a SSOC and give him an opportunity 
to submit additional evidence or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


